Motion Granted; Appeal Dismissed and Memorandum Opinion filed December
18, 2018.




                                     In The

                     Fourteenth Court of Appeals

                              NO. 14-18-01021-CR

                IKECHUKWU CHRIS OBUDULU, Appellant
                                        V.

                      THE STATE OF TEXAS, Appellee

                    On Appeal from the 23rd District Court
                          Brazoria County, Texas
                       Trial Court Cause No. 65035-B

                 MEMORANDUM                     OPINION


      Appellant attempts to appeal the denial of his application for writ of habeas
corpus. The trial court signed an order denying appellant’s application on June 20,
2018. Appellant’s notice of appeal was due July 20, 2018, but not filed until
November 26, 2018.
      A defendant’s notice of appeal must be filed within 30 days after sentence is
imposed when the defendant has not filed a motion for new trial. See Tex. R. App.
P. 26.2(a)(1). A notice of appeal that complies with the requirements of Texas Rule
of Appellate Procedure 26 is essential to vest the court of appeals with jurisdiction.
Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998). If an appeal is not
timely perfected, a court of appeals does not obtain jurisdiction to address the merits
of the appeal. Under those circumstances it can take no action other than to dismiss
the appeal. Id.

      On November 30, 2018, the State filed a motion to dismiss the appeal for lack
of jurisdiction. The motion is granted, and the appeal is ordered dismissed.



                                        PER CURIAM


Panel consists of Chief Justice Frost and Justices Jamison and Donovan.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                          2